Exhibit (10)(am) SECONDAMENDED AND RESTATED KEY EMPLOYEE SEVERANCE PAY AGREEMENT This Second Amended and Restated Key Employee Severance Pay Agreement (this “Agreement”)is made as of this 3rd day of December, 2008 between MET-PRO CORPORATION, a Pennsylvania corporation with principal offices 160 Cassell Road, Harleysville, Pennsylvania (the “Corporation”), and GARY J. MORGAN, of 109 Arrow Lane, Harleysville, PA 19438 (the “Employee”). RECITALS A.Employee has been employed by the Corporation since March 15, 1980.In October 1997, he was appointed to the position of Vice President-Finance and Secretary. In June 2006, he was appointed to the position of Senior Vice-President-Finance and Secretary. During the period of his employment, he has performed his duties ably, demonstrating loyalty to the Corporation and greatly benefiting it. B.In recognition of Employee’s status as a key employee and to provide the Employee with a deserved measure of security in the event of a change in control of the Corporation, the Corporation entered into a Key Employee Severance Pay Agreement on July 6, 1999 which was replaced in its entirety by an Amended and Restated Key Employee Severance Pay Agreement on April 4, 2008 (the “Prior Agreement”). C.The Corporation and Employee desire to amend and restate the Prior Agreement to comply with Section 409A of the Internal Revenue Code of 1986, as amended, and to replace the Prior Agreement in its entirety with this Agreement. NOW, THEREFORE, the parties hereto hereby agree as follows: 1.Definitions. (a)Change in Control.A “Change in Control” shall be deemed to have occurred as of the date of the first of the following events occur: (i)If any “Person” (as hereafter defined) or “Group” (as hereafter defined) of Persons, which Person or Group of Persons is not part of present “Management” (as hereafter defined), acting alone or in concert, becomes the “Beneficial Owner”(as hereafter defined) directly or indirectlyof securities of the Corporation representing thirty (30%) percent or more of the combined voting power of the Corporation’s then outstanding securities; or, -1- (ii)If there occurs a change in the composition of the Board of Directors within any period of two years or less, as a result of which the individuals who constitute the “Continuing Directors” (as hereafter defined) cease for any reason to constitute at least a majority of the Board of Directors in office at the beginning of such period; or (iii)If the shareholders approve of: (a) a reorganization, merger, or consolidation, in each case with respect to which persons who were shareholders of the Corporation immediately prior to such transaction do not, immediately thereafter, own more than 50% of the combined voting power of the reorganized, merged or consolidated corporation’s then outstanding securities entitled to vote generally in the election of directors; or (b) theliquidation or dissolution of the Corporation; or (c) the sale of all or substantially all of the Corporation’s assets; or (iv)If there shall be a change of control as defined by any other agreement or plan to which the Corporation is party. (b)Person. A “Person”is defined in same manner that the term “person” is defined and referred to in Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Act”)). (c)Continuing Directors. The “Continuing Directors” consist of the seven persons who are members of the Board of Directors as constituted as of the date of this Agreement; provided, however, that any individual who becomes a Director subsequent to the date hereof whose election or nomination for election by the Corporation’s shareholderswasapproved by a vote of at least a majority of the Directors then comprising the Board of Directors of the Corporation shall be considered a Continuing Director; except that any individual whose initial election or appointment as a Director as a result of or in connection with either an actual or threatened election contest (as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the Act) or other actual or threatened solicitation of proxies or consents by or on behalf of a person other than the Board shall not be considered a Continuing Director. (d)Beneficial Owner of Securities.A “Beneficial Owner of Securities” shall be as defined in Rule 13d-3 promulgated under the Act. -2- (e)Management.“Management” shall mean the officers of the Corporation in office at the effective date of this Agreement or their successors elected by a majority of the Continuing Directors, either alone or with any person who is a Continuing
